TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00155-CV




                          In re A. Glenn Trubee and Patricia A. Rygg




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             M E M O R A N D U M O P I N I ON


               Relators A. Glenn Trubee and Patricia A. Rygg filed a petition for writ of mandamus,

invoking our mandamus jurisdiction under the Texas Election Code. See Tex. Elec. Code Ann.

§ 273.061 (West 2003). Relators sought to have Respondents1 place on the ballot for the May 13th,

2006, election a proposition pursuant to Texas Local Gov’t Code Ann. § 174.051 (West 1999).

Respondents do not oppose the relief sought by relators, stating that they “are not opposed to

ordering an election on the proposition that is the subject of the petitions presented to the District,

and are prepared to act at a meeting of the Commissioners of the District” scheduled for 3:45 p.m.




  1
    Respondents are: Travis County Emergency Service District No. 6, Board of Commissioners,
Commissioners Brad Ellis, Bud Broeker, Thomas Cavanaugh, Charles Pope, and Debbie Tanner-
Jacobs, in their Official Capacity as Commissioners of Travis County Emergency Service District
No. 6.
on March 23, 2006. We express no opinion on the disputed details of the process of calling the

election. We grant the unopposed petition for writ of mandamus.




                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Filed: March 22, 2006




                                              2